UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-7804


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

DAMONE KEY,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City.   Terrence W.
Boyle, District Judge. (2:08-cr-00015-BO-1)


Submitted:    February 27, 2014            Decided:   March 5, 2014


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Damone Key, Appellant Pro Se. Jennifer P. May-Parker, Assistant
United States Attorney, Shailika K. Shah, OFFICE OF THE UNITED
STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Damone Key appeals the district court’s order granting

the Government’s motion to dismiss and dismissing his motion to

compel the filing of a Federal Rule of Criminal Procedure 35(b)

motion.     We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.     United States v. Key, No. 2:08-cr-00015-BO-1

(E.D.N.C.   Oct.   23,   2013).   We   dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                AFFIRMED




                                  2